Citation Nr: 1713721	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  11-05 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for deformity of the fourth digit of the left hand.

2.  Entitlement to service connection for a back disability, to include as secondary to deformity of the fourth digit of the left hand.

3.  Entitlement to an initial compensable evaluation for costochondritis.

4.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A May 2009 rating decision denied service connection for muscle spasms of the chest, a deformity of the fourth digit of the left hand, and a back condition; as well as entitlement to nonservice-connected pension.  During the pendency of the appeal, a November 2015 rating decision granted service connection for costochondritis (previously characterized as muscle spasms of the chest).  The Veteran appealed for a higher evaluation.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a January 2016 VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran requested a Board hearing via videoconference.  In a subsequent April 2016 VA Form 9, he requested a hearing at the Board's offices in Washington, DC.  In a July 2016 letter, he was informed that he had been scheduled for a hearing in September 2016, at the Board's offices in Washington.  In August 2016, he responded that he was unable to travel to Washington and requested that he be afforded a hearing via videoconference at the Houston RO.

Accordingly, the case is REMANDED for the following action:

The appellant is to be scheduled for a videoconference hearing at the Houston, Texas RO before a Veterans Law Judge (VLJ).   

After the hearing is conducted, or if the Veteran withdraws his request or does not report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




